        Case 1:20-cv-00910-SHR Document 18 Filed 03/01/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TAMMY L. HARTLAUB,                       :    Civ. No. 1:20-CV-910
                                         :
               Plaintiff,                :
                                         :
         vs.
                                         :
MANUFACTURERS AND                        :
TRADERS TRUST COMPANY,                   :
                                         :
               Defendant.                :    Judge Sylvia H. Rambo

                                   ORDER

      In accordance with the accompanying memorandum, IT IS HEREBY

ORDERED that (1) Defendant Manufacturers and Traders Trust Company’s partial

motion to dismiss for failure to state a claim (Doc. 13) is GRANTED; and (2) Count

II of the amended complaint is DISMISSED without prejudice to Plaintiff Tammy

L. Hartlaub’s right to amend her claim within 21 days of this order if she has a

reasonable basis for doing so.



Dated: March 1, 2021

                                             /s/ Sylvia H. Rambo
                                             Sylvia H. Rambo
                                             United States District Judge
